DETAILED ACTION

Response to Amendment
A Reply was filed 2 March 2022.  The amendments to the claims, title, and abstract have been entered.  Claims 1-4, 9, 13, 18-19, 22, 24-28, 31, 35, 38, 40, 44, 47, and 54 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to claims 1-3, 19, 26-27, 44, 47, and 54.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Burnette (Reg. No. 64,594) on 29 April 2022.

The claims have been amended as follows: 

Claim 1. (Currently Amended) A neutron moderation module comprising: 
a metal hydride core; and 
a shell surrounding the core, the shell comprising: 
at least one H2 permeation barrier layer; 
at least one transition metal layer; 
at least one diffusion barrier layer; and 
at least one ceramic matrix composite layer, 
wherein: 
the at least one H2 permeation barrier layer is disposed between the at least one transition metal layer and the core, 
the at least one H2 permeation barrier layer and the at least one diffusion barrier layer are separated by the at least one transition metal layer, and 
the at least one diffusion barrier layer is disposed between the at least one transition metal layer and the at least one ceramic matrix composite layer.  
Claims 2-3. (Canceled)  
Claim 19. (Currently Amended) A neutron moderation module, comprising: 
a metal hydride core; and 
a shell surrounding the core, the shell comprising: 
at least one H2 permeation barrier layer; [[and]] 
at least one transition metal layer; and [[,]] 
at least one diffusion barrier layer,  
wherein: 
the at least one H2 permeation barrier layer is disposed between the at least one transition metal layer and the core, 
the at least one H2 permeation barrier layer and the at least one diffusion barrier layer are separated by the at least one transition metal layer, and
the diffusion barrier layer comprises alternating ceramics layers and metal layers, wherein
the ceramics layers comprise one or more of oxides, nitrides, carbides, aluminides, silicides, elemental ceramics, and complex oxides; and 
the metal layers comprise one or more of refractory metals, refractory metal alloys, metals capable of resisting a temperature of at least 600°C, alloys of metals capable of resisting a temperature of at least 600°C, and intermetallic compounds.   
Claim 26. (Currently Amended) The moderation module of claim 1, wherein the H2 permeation barrier layer is monolithic and 
Claim 27. (Currently Amended) A neutron moderation module comprising: 
a metal hydride core; and 
a shell surrounding the core, the shell comprising: 
at least one H2 permeation barrier layer; 
at least one transition metal layer; and 
at least one diffusion barrier layer, 
wherein: 
the diffusion barrier layer is a pinhole free monolithic diffusion barrier layer, 
the at least one H2 permeation barrier layer is disposed between the at least one transition metal layer and the core, and 
the at least one H2 permeation barrier layer and the at least one diffusion barrier layer are separated by the at least one transition metal layer.  
Claim 44. (Currently Amended) The moderation module of claim 1, wherein the moderation module can withstand temperatures of greater than 600°C without 
Claim 47. (Currently Amended) A thermal neutron nuclear reactor comprising a composite matrix, wherein the composite matrix comprises the moderation module of claim 1, a fuel, a reactor matrix, and a heat transfer module.  Reply to Office Action of September 2, 2021  
Claim 54. (Currently Amended) A thermal neutron nuclear reactor comprising a composite matrix, wherein the composite matrix comprises the moderation module of claim 1, a fuel, and a fluid coolant or a heat transfer module.




Allowable Subject Matter
Claims 1, 4, 9, 13, 18-19, 22, 24-28, 31, 35, 38, 40, 44, 47, and 54 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646